Citation Nr: 1138618	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1977 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of background, the Veteran's service connection claim for a lower back disorder was reopened and remanded for further procedural and evidentiary development in January 2011.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.

The Board notes that evidence has been added to the record since the Veteran's claim was last adjudicated by the RO/Appeals Management Center (AMC).  However, as the evidence was accompanied by a contemporaneous waiver of initial RO review, the Board finds that the Veteran's appeal may be adjudicated without first remanding the appeal for initial RO review of this evidence. 


FINDINGS OF FACT

1.  The Veteran's report of experiencing continuous lower back pain since an in-service back injury is not credible.

2.  The record reflects that the Veteran's first reported experiencing back pain  approximately five years after service, and the first lower back disorder diagnosis of record was made approximately eight years after service.

2.  The more probative medical opinion of record fails to relate the Veteran's currently-diagnosed lower back disorder to service.



CONCLUSION OF LAW

The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in March 2006, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.   This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service and VA treatment records have been obtained, as well as his relevant, available private treatment records.  In accordance with the Board's 2011 Remand directives, the Veteran was requested to submit a release form allowing VA to obtain his treatment records from one of his private treatment providers, Dr. Coffey, dating back to 1988.  The Board notes the record raises questions as to the accuracy of the address to which this request was sent.  However, the Board notes that in 2006, the RO requested all of the Veteran's available treatment records from this treatment provider dating back to 1987.  In response, the RO received records dating back to 2003.  Thus, it appears that any earlier records are unavailable.  Likewise, the June 2011 Supplemental Statement of the Case, recounts the RO's efforts at development and neither the Veteran or his representative has raised any questions of improper notice concerning these development efforts.  Accordingly, the Board finds that any error in this regard is harmless.  

The Board further acknowledges that there is a gap in the Veteran's VA treatment of record from approximately July 2007 to May 2010.  However, as there is no indication that these treatment records would serve to substantiate the Veteran's claim, as there is no indication that they would link his current back disorder to service or reflect any other evidence than the Veteran's ongoing, contemporaneous treatment for a back disorder, the Board finds that the Veteran is not prejudiced by VA's failure to first obtain these treatment records before adjudicating his claim.

The Veteran was also provided with a VA examination and related medical opinion addressing the etiology of his lower back disorder, and the Board finds that the examination and related medical opinion are sufficient for VA adjudicatory purposes.  Furthermore, the Veteran initially accepted an offer to testify at a hearing before the Board; however, he later withdrew his hearing request.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran contends that he developed his currently-diagnosed lower back disorder during service when he experienced a popping sensation in his back when pulling a spring lay rope while aboard a Naval vessel.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect that approximately seven months after his entrance into service, the Veteran sought treatment for lower back pain which had been experiencing for one day, as reflected in a November 1977 service treatment record.  At this time, the record reflects that the Veteran was experiencing pain over his right latissimus dorsi.  No subsequent service treatment records reflect any further complaints of or treatment for lower back pain.  Moreover, no abnormalities of the Veteran's spine or other musculoskeletal system were assessed during the Veteran's May 1982 separation medical examination, and the Veteran denied ever having experienced recurrent back pain in his contemporaneous separation medical history report.

The Veteran reported experiencing lower back pain in August 1988, approximately five years after his discharge from service, when he filed his initial service connection claim.  The Veteran also reported experiencing back pain during a psychiatric evaluation conducted in February 1992.  A March 1992 disability evaluation reflects the Veteran's report that he had experienced back pain since an in-service injury and had been diagnosed with arthritis of his back several years prior to the time of this evaluation.  The Veteran was diagnosed with a chronic lumbar strain at this time.  A December 1996 disability evaluation also reflects the Veteran's report of experiencing back pain since his in-service injury.  A February 1997 disability evaluation also reflects the Veteran's report of experiencing lower back pain since his in-service back injury, and the Veteran was diagnosed with lower back pain with x-ray evidence of early degenerative arthritis.  A January 2004 record from the Veteran's private primary care physician reflects the Veteran's report of experiencing back pain, and subsequent treatment records from this treatment provider and private radiological studies reflect diagnoses of degenerative disc disease of the lumbar spine.  VA treatment of record reflects the Veteran's first treatment for chronic lower back pain in July 2007.

A December 2006 letter from the Veteran's private primary care physician reflects the physician's statement that, based on the Veteran's report of experiencing a popping sensation in his back when pulling a cable while aboard a Naval vessel, the Veteran's current back pain and arthritis "could certainly be a result" of this in-service injury.  

After determining that this medical opinion was too equivocal to provide a basis for linking the Veteran's current lower back disorder to service, the Board remanded the Veteran's claim to obtain a VA examination and related medical opinion to definitively address whether the Veteran's lower back disorder is indeed related to service.  The Veteran was provided with the requested VA examination in April 2011.  After conducting a physical examination of the Veteran and reviewing his claims file, the examiner diagnosed the Veteran with lumbar degenerative disc disease/degenerative joint disease.   However, the examiner opined that it was less likely than not that the Veteran's current mild degenerative disc disease is related to service, including the Veteran's reported in-service injury.  The examiner noted the Veteran's in-service treatment, as reflected in his service treatment records, did not indicate a type of an injury that would create his current back disorder.  Rather, he stated that the Veteran's in-service treatment (which noted an assessment of pain in his right latissimus dorsi) was indicative of flank pain, and that this flank pain was not present at the time of this VA examination.  The examiner further noted that the private primary care physician's 2006 statement providing an equivocal link between the Veteran's reported in-service injury and his current back disorder was not supported by the Veteran's service treatment records documenting his in-service treatment for back pain.

As an initial matter, the Board finds that the Veteran is competent to report of sustaining an in-service injury, which he described as a "popping sensation" in his back, as well as to report experiencing continuous back pain since this in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds that the Veteran's report of this in-service injury is credible, as his report of this in-service injury has remained consistent over time, and it is supported by a statement authored by his former wife reporting her recollection of this in-service injury.  C.f. Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).   

However, the Board finds that the Veteran's report that he has experiencing back pain continually since this in-service injury is not credible, as it is contradicted by his failure to report or seek treatment for lower back pain during the approximate three and a half years he remained in service after incurring his in-service injury and his denial of ever having experienced recurrent back pain on his separation from service.  The Board acknowledges that the Veteran's failure to seek treatment for his reported continuous back pain is not solely indicative of the reliability of his report of experiencing continuous back pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible).  However, the Board finds that the Veteran's failure to report back pain when seeking treatment for other ailments, coupled with his denial of ever having experienced recurrent back pain on separation from service, is sufficient to support a finding that the Veteran's report of continuity of symptomatology is not credible.  

Moreover, the Board notes that the Veteran is not competent to link his current lower back disorder to his in-service injury.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Furthermore, the Board finds that the more probative medical opinion of record fails to relate his current lower back disorder to service.  

As referenced above, the Board finds that the statement offered by the Veteran's private primary care physician that the Veteran's current back disorder "could certainly be a result of" his reported in-service injury is too equivocal to provide the requisite medical nexus to service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that equivocal language such as "may be" is the same as "may not be" and therefore cannot provide the requisite nexus for a grant of service connection).  Thus, the Board finds that this statement should be afforded little probative value.

Conversely, the VA medical examiner's opinion is unequivocal in its language, stating that it was less likely than not that the Veteran's current lower back disorder is related to service.  Moreover, unlike the opinion of the Veteran's private primary care physician, the examiner's opinion was rendered after a review of the Veteran's claims file, and it is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   Specifically, the examiner concluded that a review of the Veteran's service treatment records revealed that he experienced flank pain in service and that his current back disorder could not be related to the in-service incident that created this symptomatology.  Accordingly, the Board concludes that the VA medical examiner's should be afforded considerable probative weight.

Furthermore, the Board finds that this medical opinion is consistent with the medical evidence of record, which first reflects the Veteran's report of experiencing back pain several years after service.  The evidence of record reflects that the Veteran first reported experiencing back pain approximately five years after service when he filed his initial service connection claim, and the Veteran's post-service medical treatment of record first reflects the Veteran's report of back pain in 1992, with the first diagnosis of a back disorder of record in 1993, approximately eight years after his discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In sum, as the most probative evidence of record first reflects the Veteran's report of back pain approximately five years after service, and the more probative medical opinion of record fails to relate the Veteran's currently-diagnosed lower back disorder to service, the Board concludes that a basis for granting service connection for a lower back disorder has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a lower back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


